Proceeding pursuant to CPLR article 78 to review the determinations of the Departmental Review Board of the New York State Department of Corrections, dated February 20, 1985, as to the petitioner Abdul Hakim Zaki; February 27, 1985, as to the petitioner Jehan Abdul Raheem; and March 6, 1985, as to the petitioner Robert Vernon, respectively, which affirmed determinations of the respondent Scully made after Superintendent’s hearings, finding them guilty of certain charges of misconduct.
Pursuant to the stipulation of the parties dated April 15, 1986, the petition is granted to the extent that (1) the determinations under review are disaffirmed on the authority of People ex rel. Roides v Smith (67 NY2d 899), (2) the three determinations made as a result of the Superintendent’s proceedings in question are vacated and set aside, (3) the charges against the petitioners upon which such proceedings were based are dismissed, with prejudice, (4) all entries concerning such charges, the respective Superintendent’s proceedings and the determinations thereof, shall be expunged from the petitioners’ records, including but not limited to institutional, *637department and parole records, and (5) the petitioners are restored in all respects to the status they enjoyed prior to the commencement of the Superintendent’s proceedings. Brown, J. R, Weinstein, Rubin and Kooper, JJ., concur.